Pipe Creek Water Well, LLC
                                                                              and Robert Rae




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 30, 2015

                                          No. 04-14-00906-CV

                                             David MAUK,
                                               Appellant

                                                    v.

                    PIPE CREEK WATER WELL, LLC and Robert Rae Powell,
                                     Appellees

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-00386
                              Honorable Richard Price, Judge Presiding

                                             ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

        Appellant has filed a Motion to Stay Trial Court Proceedings pending resolution of his
interlocutory appeal. Appellees object to the requested relief. After considering the parties’
pleadings, we GRANT the motion.

         It is hereby ORDERED that all underlying proceedings in the lawsuit styled Pipe Creek
Water Well, LLC and Robert Rae Powel v. David Mauk, and numbered 2013-CI-00386, pending
in the 408th Judicial District Court of Bexar County, Texas, are STAYED pending further order
of this court.

           Appellant is reminded that his brief is due no later than February 2, 2015.

                                                         _________________________________
                                                         Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2015.

                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court